Citation Nr: 1548556	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  1717-140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to October 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claim of entitlement to TDIU.  


FINDINGS OF FACT

1.  The Veteran has a single service connected disability, ischemic heart disease, rated 60 percent disabling and additional disabilities rated noncompensable.

2.  Service connected heart disease precludes all gainful employment for which the Veteran would otherwise be qualified.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration is given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16. 

TDIU is provided where the evidence shows: (1) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. § 4.16(a).  The percentage requirements are met by a single service connected disability rated 60 percent disabling, even if there are additional disabilities that combine for less than a 70 percent rating.  See Gary v. Brown, 7 Vet. App. 229, 230-1 (1994).

In adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years).

In this case, the Veteran meets the percentage requirements for TDIU, because he has a single service connected disability, ischemic heart disease, rated 60 percent disabling.  He also has a number of other service connected disabilities rated noncompensable, and which have been found to not affect employment.

A VA examiner in July 2012, opined that because of the service connected heart disease, the Veteran would no longer be able to work as a mechanic "as he's done all his life;" but he would be able to obtain and maintain gainful employment in a sedentary or supervisory job. 

There is; however, no evidence that the Veteran's education or occupational experience qualify him for sedentary or supervisory employment.  His application for TDIU shows he has an eighth grade education and the examination report shows that after losing his self-employment as a mechanic, he worked for a trash company.  No other employment experience has been reported.

This record supports a finding that the Veteran's service connected disabilities preclude gainful employment for which he would otherwise be qualified.  The appeal is allowed.  Entitlement to special monthly compensation is not raised by the record, because the Veteran has only a single service connected disability.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008).




ORDER

Entitlement to TDIU is granted.





                    ______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


